 LOCAL 211,UNITED ASSOCIATION OF JOURNEYMEN463LOCAL 211, UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING AND PIPE FITTINGINDUSTRY OF THE UNITED STATES AND CANADA, AFLandOILWORKERS INTERNATIONAL UNION, CIOandETHYL CORPORATION.Case No. 39-CD-10. December21, 1953DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10(k) of the Act, whichprovides that "whenever it is charged that any person hasengaged in an unfair labor practice within the meaning of para-graph(4) (D) of Section 8 (b), the Board is empowered anddirected to hear and determine the dispute out of which suchunfair labor practice shall have arisen . . . ."On June 10, 1953, Oil Workers InternationalUnion, CIO,herein called the Oil Workers,filed with the Regional Directorfor the Sixteenth Region a charge against Local 211, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States andCanada, AFL,herein called the Pipefitters,alleging,among other things,that it had engaged in and was engaging in certain activitiesproscribed by Section 8 (b) (4) (D)of the amended Act. It wasalleged, in substance,that the Pipefitters had induced and en-couraged employees of the Employer to engage in a concertedrefusal to work in the course of their employment with an ob-ject of forcing or requiring Ethyl Corporation,herein calledtheEmployer,to assign particular work to members of thePipefitters rather than to employees who are members of theOil Workers.Pursuant to Section 102.71 and 102.72 of the Board's Rulesand Regulations,the Regional Director investigated the chargeand provided for an appropriate hearing upon due notice to allthe parties.Thereafter,a hearing was held before Willis C.Darby, Jr., hearing officer,on June 22 and 23, 1953. TheEmployer was permitted to intervene and to participate fullyin the hearing.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine and cross-examine witnesses, and to adduce evidence bearing on theissue.The rulings of the hearing officer made at the hearingare free from prejudicial error and are hereby affirmed.' Allparties filed briefs with the Board.The Employer's request for oral argument is hereby deniedas the record and briefs adequately present the issues and thepositions of the parties.Upon the entire record in the case, the Board makes thefollowing:'The Employer excepts to the hearing officer's ruling rejecting certain evidence concern-ing a charge filed against the Pipefitters in Case No. 39-CD-8. In view of our determinationherein, we deem it unnecessary to pass on this ruling of the hearing officer.107 NLRB No. 125. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYEREthyl Corporation is a Delaware corporation and its recentlyactivated plant at Pasadena, Texas, which is the only plant in-volved in this proceeding, is engaged in the manufacture, dis-tribution,and sale of Ethyl brand of antiknock compound.Ethyl Corporation annually purchases supplies and materialsvalued in excess of $1,000,000 from points located outside theState of Texas, and annually sells and ships products valued inexcess of $1,000,000 to points outside the State of Texas. Wefind that the Employer is engaged in commerce within themeaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 211, United Association of Journeymen and Appren-tices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL, and Oil Workers International Union,CIO, are labor organizations within the meaning of the Act.III.THE DISPUTEA.The factsInMay 1952 the Employer began operations at itsPasadena,Texas, plant. On December 29, 1952, following Board-directedelections,'theOilWorkers was certified by the Board asbargaining representative for the production and maintenanceunit,and the Pipefitters was certified for separate units ofpipefitters and welders, respectively, at this plant. During thespring of 1953, the Employerengaged innegotiations withthese and other unions. Except for the Pipefitters, contractswere executed with all the unions.Negotiations between the Employer and the Pipefitters beganon March 31, 1953. At the first meeting, the Pipefitters de-manded that the contract cover not only pipefitters and welders,but also "all pipe and welding work in the plant. " The Em-ployer stated that this could not be done without violating theBoard certifications in that the cell mechanics and shiftmechanics, part of whose work was claimed by the Pipefitters,were included in the production and maintenance unit for whichtheOilWorkers had been certified. At the nextmeeting, onApril 7, 1953, the Pipefittersagain madethis demand and theEmployer suggested that the Pipefitters work out somemutually acceptable plan with the other unions. Further meet-2 Ethyl Corporation, 101 NLRB 435. Oil Workers also won in, and was certifiedfor, separateunits of instrument mechanics and substation operators; International Brotherhood of Elec-tricalWorkers, Local Union No. 716, AFL, herein called IBEW,in a separateunit of elec-tricians; and Sheet Metal WorkersInternationalAssociation, Local Union No. 45, AFL, in aseparate unit of metal workers. LOCAL211, UNITED ASSOCIATION OF JOURNEYMEN465ingswere held during the month of April. At a meeting onApril 30 the Pipefittersassertedthat "it would take all thepipefitting and all the welding work to get the contract signed"and that "theywere goingto get all that pipe work [the pipework performed by cell mechanics and shift mechanics] orthey would put up a picket line if it was necessary to get it"and maintain it for "twenty years, if necessary." At additionalbargainingsessionsbetween April 30 and June 4, work assign-ments, although not discussed in detail, remained inissue, asdid wage demands.During the afternoon of June 8, Eddleman, a cell mechanic,was engagedin cutting and threading pipe for use on cell baseson the pipe machine in the cell-mechanic shop. Miller, spokes-man for the Pipefitters, approached him and told him he wasgoing to havehim pulled off the pipe machine, saying, amongother things, "we are goingto get it; we are holding up on ourwage negotiationuntil we settle our dispute on the jurisdictionsaround here," and "if we don't get it settled, we will pull themen out of the plant."The next day, June 9, the above incident was discussed at thebargaining session.The Employer's representative, Kennedy,restated its position on work assignments and repeated that itwas not changing its policy or practice. At this juncture, thePipefitters' contingent got up and walked out. Union witnessMiller testified at the hearing that the Pipefitters had decidedto break offnegotiationsbecause the Employer would not de-part from its established policy or practice. There was furthertestimony that some in the Pipefitters' group stated that thereprobably would be a picket line in the morning. When PlantManager Bergin asked why they were walking out, Union Repre-sentativeMask said, "We'll call it wages." This meeting, atwhich jurisdiction was the main subject of discussion, lastedapproximately 15 minutes. The parties met again later in theday. Over 90 percent of this meeting was taken up with a dis-cussion of the work of the cell mechanics, shift mechanics, andothers, and at one point union spokesman Quinn said, "Well, itlooks like we are doing only about fifty percent of the work inthis plant. It looks as though the company is asking for troublehere." After additional talk, partlyas to wages,Quinn turnedtoMask and told him to get his boys and take them out.The followingmorning(June 10), the pipefitters and welders,along with the electricians and metalworkers, failed to reportto work, and the Pipefitters concededly established a picketline. That afternoon, the Employer received a telegram from thePipefitters stating that the picket line was being maintained"because of low rate of pay only" and that it would be removediftheEmployer granted the $2.52 per hour they were de-manding. A letter to like effect followed. On the same day, theOilWorkers filed Section 8 (b) (4) (D) charges with the Board.On June 11, the Employer obtaineda restrainingorder in theStateDistrictCourt, and the picket line was removed. OnJune 12, the Pipefitters' attorney wrote the Employer's at- 466DECISIONSOF NATIONALLABOR RELATIONS BOARDtorney, again asserting that the picket line was establishedbecause of a failure to agree as to wages,and offering to with-draw the issue over work assignments from the negotiations.However, the letter also stated that the Pipefitters will leavethe clarification of the work assignments to the Board. And atthe hearing,counsel for the Pipefitters stated that it wouldpetition for clarification if "not satisfied with work assign-ments," and that until that is done, "there is no way of knowingwhether or not we are dissatisfied with the present workassignments."The electricians and metalworkers returned to work onJune 12. The pipefitters and welders did not return to workuntil June 18.B. Contentions of the partiesThe Oil Workers contends that this is a dispute within themeaning of Sections 8 (b) (4) (D)and 10(k); that the fact thatsome other demand by the Pipefitters may have been in issueat the time of the strike does not detract from the fact that theprincipal reason for the strike was the Pipefitters'jurisdic-tional claim for work assignments;and that, on the merits,the disputed work belongs in the unit covered by the Oil Work-ers' certification.The Employer,like the Oil Workers, contends,in substance,that the strike called by the Pipefitters was to force or re-quire the Employer to assign to the Pipefitters work historicallyperformed in the plant by employees in the unit represented bythe Oil Workers; that this was violative of Section 8 (b) (4) (D)and properly the subject of a Section 10 (k) hearing;that theEmployer had not, in the language of the statute, violated anyorder or certification of the Board;and that the Pipefittershad no right to the disputed work under any existing contractor certification.The Pipefitters denies that it violated Section 8(b) (4) (D),contending that the sole reason for the June 10 strike andpicketingwas the failure of the Employer to pay employeesbargained for by the Pipefitters the same wage that the Em-ployer had agreed to pay the employees bargained for by IBEW,but does not argue the merits of the work assignments.IV.APPLICABILITY OF THE STATUTEThe Pipefitters contends,in effect,that the events precedingthe strike and certain letters and telegrams sent to the Em-ployer after the strike began show that the sole purpose of thePipefitters was to obtain a higher wage.We do not agree.We are satisfied from the record,includingthe facts detailedabove, that the principal purpose of the June 10 strike andpicketing was to force or require the Employer to assign thedisputed work to employees represented by the Pipefittersrather than to employees of the Employer who were repre- LOCAL 211, UNITED ASSOCIATION OF JOURNEYMEN467sented by the Oil Workers. Although the Pipefitters attemptedto explain the activities of June 10 on other grounds, the lettersand telegrams relied on by the Pipefitters do not, in ouropinion, negate the factual sequence of events as shown in therecord.Moreover, the Board has held that it is immaterial ifin addition to an unlawful objective, another object of a strikeis a permissible one.3Under the circumstances, we find that there is reasonablecause to believe that the Pipefitters violated Section 8 (b) (4)(D) of the Act.4 Accordingly, we find that this is a dispute withinthemeaning of Sections 8 (b) (4) (D) and 10 (k) of the Act, andtherefore properly before us for determination.V.THE MERITS OF THE DISPUTEWe view the dispute here essentially a disagreement between2 unions over the question whether certain disputed work be-longs in one or the other of 2 existing bargaining units.Although the Pipefitters did not, at the hearing or in itsbrief, state its position as to the merits of the dispute underdiscussion, it was implicit in its position which gave rise tothisproceeding that certain work of the cell mechanics andshiftmechanics belonged in the units covered by its Boardcertifications. The Oil Workers contends that the Board de-cision in the representation case on which the certificationswere based did not reassign work from one group in the plantto another; that the groups carved out were those composed ofa definitely described group of craftsmen only; and that certainwelding and pipefitting work done as an incident to the regularlyassigned work of cell mechanics and shift mechanics had beenhistoricallyassignedto employees in the production and main-tenance unit, and should continue to remain there. The Em-ployer agrees, in effect, with the position stated by the OilWorkers, and asserts affirmatively that its right to assignwork to its employees covered by the existing certificationsshould not be interfered with by the pressure of one of thebargaining agents in the plant.In its decision in the representation proceeding the Boarddescribed the duties of the Employer's 22 pipefitters and 6helpers and 8 first-class welders. Voting groups of pipefittersand welders were established. In establishing such groups, theBoard relied on the facts in the record showing that no other3United Brotherhood of Carpenters and Joiners of America (Wadsworth), 81 NLRB 802,enfd. 184 F. 2d 60 (C. A 10); United Brotherhood of Carpenters and Joiners of America(Watson's), 341 U. S. 707. affirming 181 F. 2d 126 (C A 6), enforcing, 80 NLRB 533; Wine,Liquor R. Distillery Workers Union (Schenley), 78 NLRB 504, enfd. 178 F 2d 584 (C. A. 2).4The Board made it clear in Truck Drivers and Chauffeurs Union (Direct Transit Lines),92 NLRB 1715, that in a Section 10 (k) proceeding it is necessary to establish a prima facieshowing, i e. probable cause, that a violation occurred, and not, as the Pipefitters contends,proof by a preponderance of the evidence that the unfair labor practices were committed.That burden rests on the General Counsel in the later Section 8 (b) (4) (D) proceeding beforea Trial Examiner, if that becomes necessary. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees were assigned to do the work of the pipefitters andalthough some welding work was done by other employees, suchwork was minor and incidental to other work being performed.Included in these voting groups were only those employees whoworked primarily,ifnot exclusively,in the pipefitter andwelder classifications. Conversely, as the cell mechanics andshiftmechanics performed a variety of maintenance tasks,and were therefore not readily identifiable with either the pipe-fitters or the welder groups, they were included in the produc-tion and maintenance unit. Indeed, the Pipefitters, whentheywere apprised of the duties of the mechanics under considera-tion, did not consider them as being properly part of the craftunits sought in its petitions.Nor did it seek to represent themin separate units.The record before us in the present proceeding shows nosubstantial or permanent changes in work assignments sincethe representation proceeding was concluded.'The cell me-chanics continue to work on all piping on the sodium cells inthe cell room,and have performed this work exclusively sincethe plant began operations. Similarly, they continue to weld,cut, and thread pipe in connection with building and repairingthe cells,and to operate the pipe machine in the cell-mechanicshop. This work is done exclusively in the sodium-cell roomand shop. The shift mechanics continue todomaintenance workof all types such as metal work, carpentry, and pipe work on oneof the shifts.The operators in the cell room continue to removeand install pipe in the cells.In view of the foregoing,and as the Pipefitters here repre-sented no new facts which would warrant a new and differentdisposition of the unit questions,we find that the employeesperforming the work in dispute have interests in working con-ditionsmore closely related to those of the production andmaintenance employees than to the employees in the pipefitterand welder units.'DETERMINATION OF DISPUTEOn the basis of the foregoing findings of fact and upon theentire record in this case, the Board makes the following de-termination of dispute,pursuant to Section 10 (k) of the amendedAct:1.The classifications of cell mechanic and shift mechanicat the Employer'splant in Pasadena,Texas, are included in5Whenthe plant first started, 2 employees classified as welders performed the welding workin the cell room.Later, at the request of the welders,2 employeesqualified to do welding work,were hired in the cell mechanic classification, and the regular welders no longer perform thisworkThis changewas contemplated at the timeof therepresentation hearing.A pipefittertemporarily performedthe work ofa shift mechanic on the secondshift,but when the plantsettled down to normal operations,he was transferred to perform the regular duties of hisclassificationon the day shift6We are not,however, by thisaction to be regarded as "assigning"certain pipe and weld-ing workto the Oil Workers. LOCAL 211, UNITED ASSOCIATION OF JOURNEYMEN469the bargaining unit presently representedby Oil WorkersInternationalUnion, CIO,and not in the bargaining units nowrepresentedby Local 211,United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industry ofthe United States andCanada, AFL.2.Within ten(10) days from the date of this Decision andDetermination of Dispute,Local 211,United Association ofJourneymen and Apprentices of the Plumbing and Pipe FittingIndustryof the United States andCanada, AFL,and Oil Work-ers InternationalUnion,CIO, and EthylCorporation, shalleach notify the Regional Director for the Sixteenth Region, inwriting, of the steps it has takento comply withthe terms ofthis Decision and Determination of Dispute.Member, Murdock,dissenting:Again I am compelled to disagree with a majority, of theBoard in its disposition of this proceeding under Section 10 (k)of the Act.In no case"decided'' by the Board heretofore in a Section10 (k) proceeding has it been so obvious that the proceeding isnot only futile and unnecessary but that,in fact, it detractsfrom the clarity of the unit findings in a previous representa-tion proceeding conducted by the Board under Section 9 of theAct by reconsidering unit contentions disposed of by the priorrepresentation case decision,direction of elections,and sub-sequent certifications.We have here two unions which have been certified to repre-sent employees in certain bargaining units defined in the repre-sentation case.On the facts found by the majority one of theunions has exerted pressure upon the Employer in order toforce it to recognize that union as the representative of certainemployees included in the unit for which the other union wascertified as bargaining representative by the Board. This forcewas exerted upon the Employer to require it to engage in bar-gaining which would be in derogation of the certification of theBoard. Conduct of this type would seem to fall within the scopeof Section 8 (b) (4) (C).Recourse to that Section of the Actwould appear to be an effective way to reach such conduct,whereas a recourse to Sections 10 (k) and 8(b) (4) (D) is a wasteof the time and resources of the parties and of the Board.A reading of the "Decision and Determination of Dispute"approved by the majority in this case makes it clear that Sec-tion 10 (k) has been distorted and stretched to include pro-ceedings which Congress did not intend to be within Section10 (k). I have,in a series of cases, previously set forth myposition as to the criteria which, in my opinion,should be metbefore the Board attempts to arbitrate a dispute under Section10 (k), and it is not necessary for me to repeat those standardshere. As shown by the representation case decided by the Board(101NLRB 435), the classifications of cell mechanic and shiftmechanic were included in the production and maintenanceunit represented by Oil Workers International Union, CIO. The 47 0DECISIONSOF NATIONAL LABOR RELATIONS BOARDmajority has repeated that conclusion in its "Determination ofDispute" herein. As if to leave no doubt, however, as to the factthat this is being handled as a representation case, the ma-jority, in its opinion states," . . . and as the Pipefitters herepresented no new facts which would warrant a new and differ-ent disposition of the unit questions, we find that the employeesperforming the work in dispute have interests in working con-ditionsmore closely related to those of the production andmaintenance employees than to the employees in the pipe-fitter and welder units." It is inconceivable to me that Con-gress intended appropriate unit questions to be relitigated ina Section 10 (k) proceeding. But that is not all--for, afterhaving conformed Section 10 (k) to encompass a representa-tion proceeding, the majority further compounds confusion bystating,"We are not, however, by this action to be regardedas `assigning'certain pipe and welding work to the Oil Work-ers." Whatever this may mean in its context, I doubt that itwill serve these parties or any others who come before theBoard as that clear delineation of rights and that signpost tofuture conduct which should be essential characteristics of aBoard decision.For the reasons appearing above, I would quash the noticeof hearing under Section 10 (k).LOCAL 1083, UNITED AUTOMOBILE, AIRCRAFT AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA, CIOandALLIED INDEPENDENT UNIONS, C.U.A.,Petitioner.Case No. 13-RC-3479.December 21, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Helene Zogg,hearing officer. The hearing officer's rulings made at thehearing are free from prejudicial error and are herebyaffirmed.At the close of the hearing, the Employer moved to dismissthis proceeding. For the reason hereinafter stated, the motionis granted.The Employer operates a commissary located on the plantpremises of Kearney & Trecker Corporation at West Allis,Wisconsin,where it sells lunches, sandwiches, beverages,and other miscellaneous items to the employees working inthe plant. The Employer pays a rental for the location toKearney & Trecker Corporation, and retains the commissaryprofits for its own purposes. The Employer's executive boardis responsible for management of the commissary, and controlsthehiringand discharge of commissary employees. Thecommissary annually purchases foodstuffs and supplies amount-ing to more than $100,000, or which approximately $ 10,000 is107 NLRB No. 107.